Title: From James Madison to John Joseph Fraissinet, 5 November 1805 (Abstract)
From: Madison, James
To: Fraissinet, John Joseph


          § To John Joseph Fraissinet. 5 November 1805, Department of State. “Enclosed you will receive the passport requested for yourself & family. As it is not at present thought advisable to institute a commercial or consular agency to Martinique, I can only observe in answer to the other parts of your letter, that the circumstances which may be thought to recommend you to fill it, will be estimated with those which may be presented by other candidates, whenso[e]ver it may be expedient to make the appointment.”
        